Order entered September 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01622-CV

 KAREN HOUSTON AND HOUSTON NORTH SHORE PENINSULA, LTD, Appellant

                                               V.

         JERRY KIRCHMAN & ASSOCIATES, AND CARL STRUBE, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 81,238

                                           ORDER
       By order dated August 4, 2015, the Court granted the motion to withdraw filed by

appellants’ counsel. We informed appellant Houston North Shore Peninsula, LTD that it may

only appear in this Court through counsel. TEX. R. CIV. P. 7; See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam). We ordered appellant,

Houston North Shore Peninsula, LTD, to notify the Court, by September 4, 2015, of the name,

State Bar number, address, and telephone number of new counsel. We cautioned appellant

Houston North Shore Peninsula, LTD that if we did not receive the requested information by that

date regarding new counsel we would dismiss it as a party to this appeal.
       As of today’s date, this Court has not received the requested information regarding new

counsel. Accordingly, we DISMISS Houston North Shore Peninsula, LTD as a party to this

appeal. See Kunstoplast, 937 S.W.2d at 456.

       Appellant Karen Houston’s brief is due by Monday, October 5, 2015.




                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE